Citation Nr: 1712025	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  09-02 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an extraschedular evaluation in excess of 10 percent for a lumbar spine disability prior to March 6, 2009, and in excess of 20 percent from March 6, 2009, to March 31, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1991 to July 1991; from September 11-14, 2001; from December 2001 to September 2003; from January 2004 to January 2005 and from November 2005 to July 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico. 

By way of procedural background, in a June 2013 statement, the Veteran indicated that he was satisfied with the December 2012 rating decision that increased the rating for his lumbar disability to 40 percent.  His disagreement was with the March 31, 2012, effective date, the date the evidence showed an increase in severity.  Thereafter, in April 2015, the Board denied a schedular rating in excess of 10 percent for the lumbar spine disability for the period prior to March 6, 2009, and denied a schedular rating in excess of 20 percent for the period from March 6, 2009, to March 31, 2012.  The issue of whether extraschedular evaluations were warranted was remanded. 

The Board again remanded the issue in December 2015 because, although the RO determined that an extraschedular referral was unnecessary, it had failed to consider the Veteran's other service-connected disabilities.  Subsequently, the RO readjudicated the issue in a July 2016 supplemental statement of the case.  The case has now been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Board remanded the matter for further development. Specifically, the remand directive instructed the AOJ to determine if referral for an extraschedular evaluation was warranted, noting that the Veteran was seeking a higher rating for his lumbar spine disability prior to March 31, 2012.  The remand noted that in addition to his lumbar spine disability, the Veteran was service-connected for a left knee disability, tinnitus, hypertension, a left ankle disability, a right knee disability, dyspepsia, posttraumatic stress disorder (PTSD), in addition to irritable bowel syndrome and bilateral hearing loss.  Thus, in light of the evidence of record and Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), the AOJ was asked to determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1) was necessary based on the collective impact of the Veteran's service-connected disabilities.

In June 2015, the AOJ issued a supplemental statement of the case, in which it was determined that an extraschedular referral was unnecessary.  The RO discussed the Veteran's lumbar spine disability, osteopenia, right knee enthesopathy, secondary to service-connect osteopenia, and dyspepsia, called as stomach condition, secondary to service-connected osteopenia.  There was no however, that the AOJ took into consideration the Veteran's other service-connected disabilities; specifically, bilateral hearing loss, tinnitus, left ankle disability, hypertension, and PTSD.

The Board remanded the issue again in December 2015 and asked the AOJ to determine, "in accordance with the decision in Johnson," whether referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1) was necessary based on the collective and "combined effect" of all of the Veteran's service connected disabilities and whether it rendered the schedular evaluations inadequate.  

Thereafter, in a May 2016 decision, the AOJ determined that referral for consideration for an increased rating in excess of 10 percent for a lumbar spine disability prior to March 6, 2009 and in excess of 20 percent from March 6, 2009 to March 31, 2012 on an extraschedular basis under CFR 3.321(b)(1) was not warranted.  However, upon review of the May 2016 decision, it does not appear that the AOJ discussed the combined effect of the Veteran's disabilities.  Moreover, the decision again did not address some of the Veteran's disabilities, including irritable bowel syndrome, hypertension, tinnitus, hearing loss, and PTSD.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Consider again whether to forward the case to the Director of Compensation Service for consideration of the assignment of an extraschedular rating with respect to the "combined effect" of ALL his service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  

**Discussion must address the collective effect of all the Veteran's service-connected disabilities, specifically to include, but not limited to, irritable bowel syndrome, hypertension, tinnitus, hearing loss, and PTSD.

2.  If the decision is adverse to the Veteran, issue a supplemental statement of the case to the Veteran and his representative, allow the appropriate time for response, and then return the claim to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




